 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:18−CV−00763−KJM−CKD
12                  Plaintiff,
                                                               PARTIAL FINAL JUDGMENT OF
13          v.                                                 FORFEITURE RE REAL PROPERTIES AT
                                                               19460 FIDDLETOWN ROAD, FIDDLETOWN,
14   REAL PROPERTY LOCATED AT 10170                            CA; 16481 FIDDLETOWN ROAD,
     PATTI WAY, ELK GROVE, CALIFORNIA,                         FIDDLETOWN, CA; AND 7627 MASTERS
15   SACRAMENTO COUNTY, APN: 132-0910-                         STREET, ELK GROVE, CA
     069-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

20          1.      This is a civil forfeiture action against nine real properties, three of which are the real

21 properties located at 19460 Fiddletown Road, Fiddletown, California, Amador County, APN: 021-050-

22 019-000; 16481 Fiddletown Road, Fiddletown, California, Amador County, APN: 014-270-026-000;

23 and 7627 Masters Street, Elk Grove, California, Sacramento County, APN: 117-1390-017-0000

24 (“defendant properties”).

25          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on April 4, 2018,

26 alleging that said defendant properties are subject to forfeiture to the United States pursuant to 21 U.S.C.

27 §§ 881(a)(6) and 881(a)(7).

28 /////
                                                           1
                                                                                        Partial Final Judgment of Forfeiture
 1          3.      On June 28, 2018, the defendant property at 7627 Masters Street, Elk Grove, California

 2 was posted with a copy of the Complaint and Notice of Complaint. On August 3, 2018, the defendant

 3 properties at 19460 Fiddletown Road and 16481 Fiddletown Road, Fiddletown, California were posted

 4 with a copy of the Complaint and Notice of Complaint.

 5          4.      Beginning on May 12, 2018, for at least 30 consecutive days, the United States published

 6 Notice of the Forfeiture Action on the official internet government forfeiture site www.forfeiture.gov. A

 7 Declaration of Publication was filed on July 15, 2018.

 8          5.      In addition to the public notice on the official internet government forfeiture site

 9 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities

10 related to these defendant properties:

11                  a.     Daniel Zhu,
                    b.     Bruce J. Warren 2002 Revocable Trust c/o Bruce J. Warren, Trustee, and
12                  c.     The RWA Trust c/o Roger Anderson, Trustee.
13          6.      Claimant Daniel Zhu (hereafter “claimant”) filed Verified Claims to all three defendant

14 properties on May 21, 2018 and Answers to the Complaint on June 27, 2018. Claimant Bruce J.

15 Warren, Trustee, filed a Claim to the two Fiddletown Road defendant properties and an Answer to the

16 Complaint on May 31, 2018, claiming a lien holder interest in the defendant properties. Claimant Roger

17 Anderson, Trustee, filed a Claim to the Masters Street defendant property on June 13, 2018, and an

18 Answer to the Complaint on June 22, 2018, claiming a lien holder interest in the defendant property. No

19 other parties have filed claims or answers regarding these defendant properties, and the time in which

20 any person or entity may file a claim and answer has expired.

21          7.      On September 11, 2018, escrow closed for the defendant property at 16481 Fiddletown

22 Road, Fiddletown, California, Amador County, APN: 014-270-026-000, and the United States received

23 a wire transfer in the amount of $112,399.44, which will be substituted in lieu of the real property.

24 Bruce J. Warren was paid in full through escrow. Bruce J. Warren withdrew his Claim and Answer on

25 June 4, 2019.

26          8.      On September 11, 2018, escrow closed for the defendant property at 7627 Masters Street,

27 Elk Grove, California, Sacramento County, APN: 117-1390-017-0000, and the United States received a

28 wire transfer in the amount of $141,948.53, which will be substituted in lieu of the real property. Roger
                                                          2
                                                                                      Partial Final Judgment of Forfeiture
 1 Anderson was paid in full through escrow. Roger Anderson withdrew his Claim and Answer on

 2 September 26, 2018.

 3          9.      On September 18, 2018, escrow closed for the defendant property at 19460 Fiddletown

 4 Road, Fiddletown, California, Amador County, APN: 021-050-019-000, and the United States received

 5 a wire transfer in the amount of $124,154.82, which will be substituted in lieu of the real property.

 6 Bruce J. Warren was paid in full through escrow. Bruce J. Warren withdrew his Claim and Answer on

 7 June 4, 2019.

 8          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

 9 AND ADJUDGED:

10          1.      Judgment is hereby entered against claimants Daniel Zhu, Bruce J. Warren, and Roger

11 Anderson, and all other potential claimants who have not filed claims in this action.

12          2.      Upon entry of this Final Judgment of Forfeiture, the following defendant assets, together

13 with any interest that may have accrued on the total amount of net proceeds, shall be forfeited to the

14 United States pursuant to 21 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of according to law:

15                  i.   $99,324.82 of the Approximately $124,154.82 in net proceeds from the sale of
                         defendant real property located at 19460 Fiddletown Road, Fiddletown, California,
16                       Amador County, APN: 021-050-019-000,

17                 ii.   $89,919.44 of the Approximately $112,399.44 in net proceeds from the sale of
                         defendant real property located at 16481 Fiddletown Road, Fiddletown, California,
18                       Amador County, APN: 014-270-026-000, and

19                iii.   $113,558.53 of the Approximately $141,948.53 in net proceeds from the sale of
                         defendant real property located at 7627 Masters Street, Elk Grove, California,
20                       Sacramento County, APN: 117-1390-017-0000.

21          3.      Upon entry of this Final Judgment of Forfeiture, but no later than 60 days thereafter, the
22 following shall be returned to claimant Daniel Zhu through attorney J. Patrick McCarthy:

23
                    i.   $24,830.00 of the Approximately $124,154.82 in net proceeds from the sale of
24                       defendant real property located at 19460 Fiddletown Road, Fiddletown, California,
                         Amador County, APN: 021-050-019-000,
25
                   ii.   $22,480.00 of the Approximately $112,399.44 in net proceeds from the sale of
26                       defendant real property located at 16481 Fiddletown Road, Fiddletown, California,
                         Amador County, APN: 014-270-026-000, and
27
                  iii.   $28,390.00 of the Approximately $141,948.53 in net proceeds from the sale of
28                       defendant real property located at 7627 Masters Street, Elk Grove, California,
                         Sacramento County, APN: 117-1390-017-0000.
                                                         3
                                                                                     Partial Final Judgment of Forfeiture
 1          4.      The United States and its servants, agents, and employees are released from any and all

 2 liability arising out of or in any way connected with the filing of the Complaint and the posting of the

 3 defendant properties with the Complaint and Notice of Complaint. This is a full and final release

 4 applying to all unknown and unanticipated injuries and/or damages arising out of or in any way

 5 connected with the filing of the Complaint and the posting of the defendant properties with the

 6 Complaint and Notice of Complaint, as well as those now known or disclosed. Claimant waived the

 7 provisions of California Civil Code § 1542.

 8          5.      Claimant waived any and all claim or right to interest that may have accrued on the

 9 money being forfeited in lieu of the defendant real properties.

10          6.      All parties are to bear their own costs and attorneys' fees.

11          7.      Based upon the allegations set forth in the Complaint filed April 4, 2018, and the

12 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

13 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

14 the posting of the defendant properties with the Complaint and Notice of Complaint, and for the

15 commencement and prosecution of this forfeiture action.

16                  SO ORDERED THIs 3rd day of March, 2020.

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
                                                                                    Partial Final Judgment of Forfeiture
